                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


PEGGY WOODARD                                                           PLAINTIFF

v.                                      CIVIL ACTION NO. 2:19-CV-32-KS-MTP

LAWRENCE COUNTY, MISSISSIPPI                                          DEFENDANT

                                       ORDER

       Defendant served discovery requests on Plaintiff on August 2, 2019 [15, 16].

On October 21, 2019, the parties had a discovery conference with the Magistrate

Judge because Plaintiff had failed to respond to written discovery. After the

conference, the Magistrate Judge entered an Order granting Defendant permission

to file a motion to compel or other discovery motion. On the same day, Defendant filed

a Motion to Compel [18] Plaintiff to respond to its interrogatories and requests for

production. Plaintiff did not respond to the motion or answer the written discovery

requests. Accordingly, the Court granted the motion [19] on November 5, 2019, and

ordered Plaintiff to respond to Defendant’s interrogatories and requests for

production on or before November 12, 2019, without any objection save attorney-

client privilege.

       On November 25, 2019, Defendant filed a Motion to Dismiss [20]. According to

Defendant, Plaintiff did not provide any response to Defendant’s discovery requests,

failing to comply with the Court’s Order of November 5, 2019. Accordingly, Defendant

argues that the Court should dismiss her case without prejudice, pursuant to Rule

37.
      Plaintiff did not respond to the Motion to Dismiss [20], and on January 17,

2020, the Court entered an Order to Show Cause [23]. The Court ordered Plaintiff to

show cause why the Court should not grant Defendant’s motion to dismiss, in light of

Plaintiff’s complete lack of response. On January 27, 2020, Plaintiff responded [26]

to the Order to Show Cause, but Plaintiff provided no substantive explanation for his

failure to respond to Defendant’s discovery requests or the Court’s orders.

      Rule 37 provides, in relevant part:

      If a party . . . fails to obey an order to provide or permit discovery, . . .
      the court where the action is pending may issue further just orders. They
      may include the following:

             (i) directing that matters embraced in the order or other
             designated facts be taken as established for purposes of this
             action, as the prevailing party claims;

             (ii) prohibiting the disobedient party from supporting or opposing
             designated claims or defenses, or from introducing designated
             matters in evidence;

             (iii) striking pleadings in whole or in part;

             (iv) staying further proceedings until the order is obeyed;

             (v) dismissing the action or proceeding in whole or in part;

             (vi) rendering a default judgment against the disobedient party;
             or

             (vii) treating as contempt of court the failure to obey any order
             except an order to submit to a physical or mental examination.

FED. R. CIV. P. 37(b)(2)(A).

      The Fifth Circuit has “noted that a district judge should use the draconian

remedy of dismissal with prejudice only in extreme circumstances.” Roy v. ADM Grow
Mark, 211 F.3d 593, *3 (5th Cir. 2000). However, “[d]eliberate, repeated refusals to

comply with discovery orders have been held to justify the use of this ultimate

sanction.” Id. The Fifth Circuit has highlighted certain considerations which guide

the Court’s analysis. First, “dismissal is authorized only when the failure to comply

with the court’s order is due to willfulness, bad faith, or any fault of the petitioner.”

Id. Also, “dismissal is proper only in situations where the deterrent value of Rule 37

cannot be achieved by the use of less drastic sanctions.” Id.

      Here, Plaintiff’s counsel first appeared on September 17, 2019. At that point,

Plaintiff’s discovery responses were already due. Plaintiff finally provided responses

to the discovery requests on January 27, 2020 – over five months after the requests

were served, over four months after Plaintiff’s counsel appeared, over three months

after the parties had a discovery conference with the Magistrate Judge, and almost

two and a half months after the Court entered an Order [19] granting Defendant’s

Motion to Compel. Neither Plaintiff nor her counsel have offered any explanation for

the delay.

      In this situation, the Court believes that “the deterrent value of Rule 37” can

be “achieved by the use of less drastic sanctions.” Id. “Instead of or in addition to” the

remedies available under Rule 37(b)(2)(A), the Court “must order the disobedient

party, the attorney advising that party, or both to pay the reasonable expenses,

including attorney’s fees, caused by the failure, unless the failure was substantially

justified or other circumstances make an award of expenses unjust.” FED. R. CIV. P.

37(b)(2)(C). It is beyond question that Plaintiff disobeyed the Court’s order and failed
to timely respond to the discovery requests, and Plaintiff has not provided any reason

for that failure.

       Therefore, the Court denies Defendant’s Motion to Dismiss [20], but the Court

awards Defendant the fees and costs it incurred in filing the Motion to Compel [18]

and Motion to Dismiss [10]. Defendant shall file an accounting of such fees and

expenses, supported by appropriate documentation, on or before February 4, 2020.

Plaintiff may then respond to the fee request on or before February 18, 2020.

Defendant may then reply on or before February 25, 2020.

       Finally, Plaintiff suggested in her response to the Court’s Order to Show Cause

that a continuance of the case deadlines is needed. As of right now, the final pretrial

conference in this matter is scheduled for April 9, 2020, and the case is set for trial in

a two-week trial calendar starting on May 4, 2020. No party has sought an extension

of the case deadlines, and none has been granted.

       SO ORDERED AND ADJUDGED this 28th day of January, 2020.

                                                      /s/ Keith Starrett
                                                                KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE
